NUMBER 13-09-00161-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



RAUL GONZALES, III,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 117th District Court 
of Nueces County, Texas.




MEMORANDUM OPINION
 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

	Appellant, Raul Gonzales, III, attempts to appeal a conviction for aggravated
robbery.  The trial court has certified that "the defendant has waived the right of appeal." 
See Tex. R. App. P. 25.2(a)(2).
	On March 30, 2009, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.  Counsel responded to this Court's order by filing
a motion identifying substantive reasons for appeal, but did not advise this Court as to
whether appellant has a right to appeal and/or advise this Court as to the existence of any
amended certification.
	On June 11, 2009, this Court abated and remanded the cause to the trial court for
a hearing to determine whether the appellant has the right to appeal.  The trial court filed
findings of fact and conclusions of law indicating that appellant gave up his right of appeal
by signing a written waiver, and by waiving that right on the record after admonishment by
the trial court.
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.

									PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 25th day of August, 2009.